NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



STARR L. NOBILE,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-2616
                                   )
PETER G. NOBILE,                   )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 21, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County;
John S. Carlin, Judge.

Roy W. Foxall of Roy W. Foxall, P.A., Fort
Myers, for Appellant.

Martina M. Hedvicek of the Law Office of
Martina Hedvicek, P.A., Punta Gorda, for
Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.